DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 6-8, 12-14, 17-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callender et al., U.S. Patent Application Publication 2019/0053087 (hereinafter Callender).
	Regarding claim 1, Callender discloses a measurement method for a terminal (disclosed is a UE measurement method, according to Abstract, [0070]-[0076]), comprising:

Regarding claim 12, Callender discloses a measurement method for a terminal (disclosed is a UE measurement method, according to Abstract, [0070]-[0076]), comprising:
sending, by a network device, first indication information to the terminal, wherein the first indication information is configured to determine a measurement parameter of a dedicated measurement frequency, the measurement parameter of the dedicated measurement frequency is a first measurement parameter and/or a second measurement parameter, and the first measurement parameter is greater than the second measurement parameter (based on an indication received from a radio access node [“network device”], the UE selects a measurement period [“measurement parameter”] from a set of pre-determined measurement periods (therefore, whichever measurement period is selected will be either greater than or less than a non-selected 
Regarding claim 21, Callender discloses a network device, comprising a transceiver (disclosed is a radio access node that comprises a radio unit, according to [0054], [0072], Fig. 2 [elements 24 and 34]), 
wherein the transceiver is configured to send first indication information to a terminal, wherein the first indication information is configured to determine a measurement parameter of a dedicated measurement frequency, the measurement parameter of the dedicated measurement frequency is a first measurement parameter and/or a second measurement parameter, and the first measurement parameter is greater than the second measurement parameter (based on an indication received from the radio access node, the UE selects a measurement period [“measurement parameter”] from a set of pre-determined measurement periods (therefore, whichever measurement period is selected will be either greater than or less than a non-selected measurement period), according to [0071]-[0072], whereby a measurement in the disclosed method is an intra-frequency radio measurement, according to [0068]).
Regarding claim 2, Callender discloses the measurement method of claim 1, wherein the first measurement parameter is a relaxed measurement parameter, and the second measurement parameter is a normal measurement parameter (the measurement period is the time duration over which the UE filters measurement samples, according to [0067], whereby a measurement period may be associated with a longer filter or a shorter filter, according to [0082]-[0083], [0110]-[0111]).

	Regarding claim 7, Callender discloses the measurement method of claim 1, wherein the first measurement parameter comprises at least one of following parameters: detection duration, measurement duration, or evaluation duration; and
the second measurement parameter comprises at least one of following parameters: detection duration, measurement duration, or evaluation duration (the measurement parameter is the measurement duration, according to [0067]).
	Regarding claim 8, Callender discloses the measurement method of claim 1, further comprising: determining, by the terminal, a measurement parameter of a target frequency based on the first indication information (based on an indication received from a radio access node, the UE selects a measurement period, according to [0071]-[0072], whereby a measurement in the disclosed method is an intra-frequency radio measurement, according to [0068]).

Regarding claim 14, Callender discloses the measurement method of claim 12, wherein the first indication information is configured by the network device through Radio Resource Control (RRC) dedicated signaling; or, the first indication information is configured by the network device through System Information Block (SIB) signaling; or, the first indication information is configured in a protocol (signaling between the radio access node and the UE is via RRC signaling, according to [0057], [0065]).
Regarding claim 17, Callender discloses the measurement method of claim 12, wherein the first measurement parameter comprises at least one of following parameters: a measurement parameter of intra-frequency measurement, a measurement parameter of inter- frequency measurement, or a measurement parameter of inter-Radio Access Technology (RAT) measurement; and the second measurement parameter comprises at least one of following parameters: a measurement parameter of intra-frequency measurement, a measurement parameter of inter- frequency measurement, or a measurement parameter of inter- RAT measurement (the measurements are intra-frequency measurements, according to [0068]).

the second measurement parameter comprises at least one of following parameters: detection duration, measurement duration, or evaluation duration (the measurement parameter is the measurement duration, according to [0067]).
Regarding claim 22, Callender discloses the network device of claim 21, wherein the first measurement parameter is a relaxed measurement parameter, and the second measurement parameter is a normal measurement parameter (the measurement period is the time duration over which the UE filters measurement samples, according to [0067], whereby a measurement period may be associated with a longer filter or a shorter filter, according to [0082]-[0083], [0110]-[0111]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 3-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Callender as applied to claims 1 and 12 above, in view of Koskinen et al., U.S. Patent Application Publication 2013/0084849 (hereinafter Koskinen).
	Regarding claim 3, Callender discloses all the limitations of claim 1.  
	Callender does not expressly disclose determining, by the terminal, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.
	Koskinen discloses determining, by the terminal, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter (a UE receives a scaling factor from an eNB and uses said scaling factor to arrive at a modified measurement parameter, according to [0049], [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Koskinen by determining, by the terminal, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).

	Callender does not expressly disclose that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors.
	Koskinen discloses that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors (a scaling factor is applied to various measurement parameters, according to [0049], [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Koskinen with Koskinen such that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).

	Callender does not expressly disclose that the first indication information comprises a second indicator, and the second indicator is used for indicating use of a scaling factor of the first measurement parameter.
	Koskinen discloses that the first indication information comprises a second indicator, and the second indicator is used for indicating use of a scaling factor of the first measurement parameter (the eNB transmits the scaling factor to the UE for use in arriving at a modified measurement parameter, according to [0049], [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Koskinen with Koskinen such that the first indication information comprises a second indicator, and the second indicator is used for indicating use of a scaling factor of the first measurement parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).
	Regarding claim 15, Callender discloses all the limitations of claim 12.  
	Callender does not expressly disclose determining, by the network device, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.
	Koskinen discloses determining, by the network device, the first measurement parameter based on the second measurement parameter and a scaling factor of the first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Koskinen by determining, by the network device, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).
	Regarding claim 16, the combination of Callender and Koskinen discloses all the limitations of claim 15.
	Callender does not expressly disclose that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors.
	Koskinen discloses that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors (a scaling factor is applied to various measurement parameters, according to [0049], [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Koskinen with 
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).

8.	Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Callender as applied to claims 1, 8, and 18 above, in view of Ryu et al., U.S. Patent Application Publication 2011/0294536 (hereinafter Ryu).
	Regarding claim 9, Callender discloses all the limitations of claim 8.
	Callender does not expressly disclose that determining, by the terminal, the measurement parameter of the target frequency based on the first indication information comprises: for a high-priority target frequency, determining that a measurement parameter of the high-priority target frequency is the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell.
	Ryu discloses that determining, by the terminal, the measurement parameter of the target frequency based on the first indication information comprises: for a high-priority target frequency, determining that a measurement parameter of the high-priority target frequency is the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell (a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Ryu such that determining, by the terminal, the measurement parameter of the target frequency based on the first indication information comprises: for a high-priority target frequency, determining that a measurement parameter of the high-priority target frequency is the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).
	Regarding claim 10, the combination of Callender and Ryu discloses all the limitations of claim 9.
	Callender does not expressly disclose that determining that the measurement parameter of the target frequency is the second measurement parameter of the high-priority target frequency comprises: when the high-priority target frequency is not the dedicated measurement frequency, determining that the measurement parameter of the target frequency is the second measurement parameter.
	Ryu discloses that determining that the measurement parameter of the target frequency is the second measurement parameter of the high-priority target frequency 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Ryu with Ryu such that determining that the measurement parameter of the target frequency is the second measurement parameter of the high-priority target frequency comprises: when the high-priority target frequency is not the dedicated measurement frequency, determining that the measurement parameter of the target frequency is the second measurement parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).
	Regarding claim 11, Callender discloses all the limitations of claim 1.
	Callender does not expressly disclose that the terminal is in an idle state or an inactive state.
	Ryu discloses that the terminal is in an idle state or an inactive state (the terminal is in an idle mode, according to [0045]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Ryu such that the terminal is in an idle state or an inactive state.

	Regarding claim 19, Callender discloses all the limitations of claim 18.
	Callender does not expressly disclose that for a high-priority target frequency, a measurement parameter of the high-priority target frequency is determined to be the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell.
	Ryu discloses that for a high-priority target frequency, a measurement parameter of the high-priority target frequency is determined to be the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell (a terminal receives a network configuration message that assigns respective priority levels to frequencies for measurements, whereby a cell associated with a given frequency has an associated measurement bandwidth parameter, according to [0025], [0045]-[0046], [0051], [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Ryu such that for a high-priority target frequency, a measurement parameter of the high-priority target frequency is determined to be the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).

	Callender does not expressly disclose that when the high-priority target frequency is not the dedicated measurement frequency, the measurement parameter of the target frequency is determined to be the second measurement parameter..
	Ryu discloses that determining that when the high-priority target frequency is not the dedicated measurement frequency, the measurement parameter of the target frequency is determined to be the second measurement parameter. (different frequencies, associated with different cells, may have the same priority, and also have the same parameter, according to [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Ryu with Ryu such that determining that when the high-priority target frequency is not the dedicated measurement frequency, the measurement parameter of the target frequency is determined to be the second measurement parameter..
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645